MEMORANDUM **
Maria Eugenia Ayala Robledo, native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s order denying her application for cancellation of removal. Because we lack jurisdiction, we dismiss the petition for review.
We lack jurisdiction to consider Robledo’s challenge to the agency’s discretionary determination that the she failed to demonstrate exceptional and extremely unusual hardship to her qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)®; Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Moreover, Robledo has failed to raise a colorable constitutional claim to invoke our *621jurisdiction over this petition for review. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.